Mr. Presiding Justice Pam delivered the opinion of the court. 4. Reformation of instruments, § 2*—when agreement not ambiguous so as to require reformation. In a bill to reform a written agreement on the ground that it did not express the true intent of the parties, agreement examined and held not to require reformation, on the ground of ambiguity. 5. Partnership, § 425*—when finding sustained by record. In a bill praying inter alia that all liabilities of complainant to defendant as partners be adjusted, where the record showed that complainant made a valid agreement to pay defendant $25 each week from May 28th to December 31st of a certain year, which agreement was not performed, a finding for defendant for $350 held warranted by the record. 6. Appeal and error, § 1258*—when error in finding not available to complainant. A complainant in a chancery suit cannot complain that the court erroneously found against him in a less sum than warranted by the record, as such action was favorable to his interest. 7. Appeal and error, § 1079*—-when error in finding not available to defendant. A defendant in a chancery suit in whose favor the court has found in a less sum than warranted by the record cannot complain of the error where such party has not assigned a cross-error. 8. Injunction, § 262*—when temporary injunction properly dissolved. A temporary injunction restraining defendant from prosecuting an action at law is properly dissolved where it appears that such action was based on a sufficient cause of action. 9. Injunction, § 386*—when finding sufficient as basis for decree for damages. A finding in a final decree that a certain sum was due defendant for the wrongful issuance of an injunction is a sufficient" finding of fact on which to base a decree, adding the amount to the amount of defendant’s damages, although the record does not show any evidence on which such finding was based, it appearing from the record that the injunction was issued and dissolved and that a suggestion of damages was filed.